DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed on 09/07/2022 as a Response to Election/Restriction Filed.
Claims 1-19 are pending of which claims 1-6 and 14-19 are hereby withdrawn from consideration and claims 7-13 are examined hereon.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities.
The claims recites “receiving, from the customer, a request to provision a FPAN to a third party.”  However, the claim should read an FPAN rather than a FPAN.  Appropriate correction is required.

Election/Restrictions
Applicant's election with traverse of Group II of claims 7-13 in the reply filed on 09/07/2022 is acknowledged.
Claims 1-6 and 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups I and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/07/2022.
The traversal is on the grounds that the Office Action has not provided any support for the election or restrictions and only relied on “one or more of the followings reasons apply” and list five different considerations hence has not provided any support for any of these reasons.
Examiner fully considers Applicant’s position, respectfully disagree with the assertion that the Office Action has not provided any support for the election or restrictions because a clear explanation was provided in the Restriction Requirement in accordance with MPEP § 803 (I-II) as the groups are classified in different classifications such that, the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).  Therefore, there would be a serious search and examination burden if restriction were not required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huesch et al. (US 2015/0254672), Smales (US 2015/0040204) in view of Fitzgerald et al. (US 2006/0006226).
With respect to claim 7, Huesch discloses a method for provisioning funding card numbers to third party wallets, comprising: in an issuer backend comprising at least one computer processor: 
authenticating a customer using an electronic device accessing the issue backend using a computer program (Figs. 4, 8; Par. 104, 148); 
receiving, from the customer, a request to provision a FPAN to a third party (Fig. 5; Par. 113); 
launching a frame in the computer program with a website for the third party (Figs. 3b, 9b, 11; Pars. 148), 
wherein the customer logs in to the website for the third party using the frame (Figs. 9b, 11; Pars. 86-87) and  
communicating the FPAN to the third-party website (Fig. 8; Par. 76, 151).
Huesch does not specifically disclose the third-party website generates a session identifier for a session with the customer; receiving, from the third-party website, the session identifier.  However, Smales discloses the third-party website generates a session identifier for a session with the customer; receiving, from the third-party website, the session identifier (Figs. 7A, 9; Pars. 128).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute a session initialization stage which involves mutual authentication, a transaction message exchange stage, and then a session termination stage via a data communications network that may be identifiable via a network identifier such as an Internet Protocol (IP) address or other suitable identifier using security protocols using connections between the various entities in the payment system, for example Secure Sockets Layer (SSL), encrypted web services and the like (Pars. 102, 237) of Huesch in view of the third-party website generates a session identifier for a session with the customer; receiving, from the third-party website, the session identifier (Figs. 7A, 9; Pars. 128) of Smales in order to authenticate the user to an online transaction that used payment account while online banking with third party services (Huesch, Pars. 197-205) and to prevent brute force attacks during every authentication of the user online access with the financial service provider and third party service provider (Smales, Par. 47).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Huesch nor does Smales specifically disclose encrypting the FPAN and communicating the encrypted FPAN.  However, Fitzgerald discloses encrypting the FPAN and communicating the encrypted FPAN (Fig. 4; Pars. 73, 111).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the soring of PAN of a payment card in encrypted form and communication of sensitive information using data encryption standard DES (Pars. 71, 102) of Huesch, Smales in view of encrypting the FPAN and communicating the encrypted FPAN (Fig. 4; Pars. 73, 111) of Fitzgerald in order to implement a standard security measures for improved security during sensitive data communication (Huesch, Par. 102) and to provide protected payment account data to a third party based on user request (Fitzgerald, Par. 111).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 8, Huesch, Smales in view of Fitzgerald disclose all the limitation as described above.  Additionally, Huesch discloses, wherein the computer program comprises a computer application or a website (Fig. 11; Pars. 103, 236).
With respect to claim 12, Huesch, Smales in view of Fitzgerald disclose all the limitation as described above.  Additionally, Fitzgerald discloses wherein the step of encrypting the FPAN comprises: encrypting FPAN data associated with the FPAN, wherein the FPAN data comprises the FPAN and at least one of an expiration date and a billing zip code (Pars. 73, 81).
With respect to claim 13, Huesch, Smales in view of Fitzgerald disclose all the limitation as described above.  Additionally, Huesch discloses stores the FPAN (Pars. 48, 121).
Neither Huesch nor does Smales specifically disclose wherein the third party decrypts the encrypted FPAN.  However, Fitzgerald discloses wherein the third party decrypts the encrypted FPAN (Pars. 64, 71).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the soring of PAN of a payment card in encrypted form and communication of sensitive information using data encryption standard DES (Pars. 71, 102) of Huesch, Smales in view of wherein the third party decrypts the encrypted FPAN (Pars. 64, 71) of Fitzgerald in order to implement a standard security measures for improved security during sensitive data communication (Huesch, Par. 102) and to provide protected payment account data to a third party based on user request (Fitzgerald, Par. 111).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huesch et al. (US 2015/0254672), Smales (US 2015/0040204), Fitzgerald et al. (US 2006/0006226) in view of Purves et al. (US 2013/0246261).
With respect to claim 9, Huesch, Smales in view of Fitzgerald disclose all the limitation as described above.
Neither Huesch, Smales nor does Fitzgerald specifically disclose wherein the frame comprises a lightbox.  However, Purves discloses wherein the frame comprises a lightbox (Figs. 15, 20a; Pars. 110).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the iFrame (Par. 86) of Huesch, Smales, Fitzgerald in view of wherein the frame comprises a lightbox (Figs. 15, 20a; Pars. 110) of Purves in order to display login page to the user for a secure log in to a website via an overplay over other contents on the website (Huesch, Par. 86) and to provide protected payment account data access via wallet using an overlay of a lightbox on a webpage (Purves, Par. 129).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huesch et al. (US 2015/0254672), Smales (US 2015/0040204), Fitzgerald et al. (US 2006/0006226) in view of Mohamad Abdul et al. (US 2020/0007530).
With respect to claim 10, Huesch, Smales in view of Fitzgerald disclose all the limitation as described above.
Neither Huesch, Smales nor does Fitzgerald specifically disclose validating the session identifier.  However, Mohamad discloses, validating the session identifier (Par. 215).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute session that involves a session initialization stage which involves mutual authentication, a transaction message exchange stage and a session termination stage (Par. 102) of Huesch, Smales, Fitzgerald in view of validating the session identifier (Par. 215) of Mohamad in order to improve security (Huesch, Par. 102) and to prevent unauthorized insider account use (Mohamad, Par. 67).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 11, Huesch, Smales, Fitzgerald in view of Mohamad disclose all the limitation as described above.  Additionally, Mohamad discloses wherein the validation comprises OAUTH or SiteMinder validation (Par. 215).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Ramanathan et al. (US 2020/0372494): Ramanathan discloses the third-party website generates a session identifier for a session with the customer (Fig. 1; Pars. 57); receiving, from the third-party website, the session identifier (Fig. 3; Pars. 32, 37, 60).
	PGPub Gangawane et al. (US 2018/0077144): Gangawane discloses validating the session identifier (Pars. 205, 224, 384), wherein the validation comprises OAUTH or SiteMinder validation (Fig. 14; Pars. 132, 134, 135, 386, 418).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685      

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685